Citation Nr: 1510069	
Decision Date: 03/11/15    Archive Date: 03/24/15	

DOCKET NO.  11-07 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for the residuals of prostate cancer with erectile dysfunction, initially evaluated as 20 percent disabling prior to December 15, 2011, and as 40 percent disabling thereafter.

2.  Entitlement to special monthly compensation at the statutory housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to April 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

By way of history, in a rating decision of April 2009, the RO granted entitlement to service connection (and a 100 percent evaluation) for prostate cancer, effective from October 23, 2008, the date of receipt of the Veteran's claim.  At that same time, the RO granted entitlement to special monthly compensation at the statutory housebound rate, once again, effective from October 28, 2008, based on the fact that the Veteran was already in receipt of service connection for posttraumatic stress disorder with major depressive disorder and alcohol dependence evaluated as 70 percent disabling.

In a subsequent rating decision of December 2009, the RO proposed that the Veteran's previously-assigned 100 percent evaluation for service-connected prostate cancer (now with erectile dysfunction) be reduced to 10 percent.  At that same time, the RO proposed that the Veteran's special monthly compensation at the statutory housebound rate be terminated, given that the schedular criteria for receipt of that benefit would no longer be met.  Finally, the RO granted entitlement to special monthly compensation based on loss of use of a creative organ.  

Following proper notice, the RO, in an August 2010 rating decision, reduced the previously assigned 100 percent schedular evaluation for prostate cancer with erectile dysfunction to 10 percent.  At that same time, the RO terminated the Veteran's special monthly compensation at the statutory housebound rate, given that the Veteran no longer met the criteria for that benefit.

In a rating decision of June 2011, the RO granted entitlement to a total disability rating based upon individual unemployability premised for the most part on the Veteran's service-connected posttraumatic stress disorder with major depressive disorder and alcohol dependence.

Finally, in a rating decision of November 2012, the RO awarded a 20 percent evaluation for the Veteran's service-connected residuals of prostate cancer with erectile dysfunction, effective from November 1, 2010, the date of the previously assigned 10 percent evaluation.  At that same time, the RO awarded a 40 percent evaluation for the Veteran's service-connected residuals of prostate cancer with erectile dysfunction, effective from December 15, 2011, the date of a VA examination.  The current appeal ensued.  

Based on correspondence contained in the file, it is unclear whether the Veteran seeks entitlement to an increased evaluation for service-connected posttraumatic stress disorder with major depressive disorder and alcohol dependence.  Inasmuch as that issue has not been developed or certified for appellate review, it is not for consideration at this time.  It is, however, being referred to the RO for clarification, and, if necessary, appropriate action.  

Finally, for reasons which will become apparent, this appeal is being REMANDED to Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the severity of the Veteran's service-connected residuals of prostate cancer with erectile dysfunction, and the effect of that particular disability upon the Veteran's potential entitlement to special monthly compensation at the statutory housebound rate.

In that regard, it would appear that, based on the evidence of record, the Veteran last underwent a VA examination for the purpose of determining the severity of his service-connected residuals of prostate cancer in December 2011, at this point, more than three years ago.  Inasmuch as the severity of the Veteran's service-connected residuals of prostate cancer has a bearing not only upon the rating for that disability, but also upon the Veteran's potential entitlement to special monthly compensation at the statutory housebound rate, the Board is of the opinion that an addition, more contemporaneous VA examination would be appropriate prior to a final adjudication of the Veteran's claims.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Finally, the Board observes that, during the course of VA outpatient treatment in January 2013, it was noted that the Veteran was supported not only by VA disability benefits, but also by disability benefits from the Social Security Administration.  Significantly, the Veteran's Social Security records are not at this time a part of the Veteran's claims folder.  In that regard, where (as in this case), VA has actual notice that the Veteran is receiving disability benefits from the Social Security Administration, and that such evidence is arguably relevant, the duty to assist requires VA to obtain a copy of the decision and the supporting medical records upon which the award was based.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should contact the Social Security Administration, with a request that they provide a copy of the decision concerning the Veteran's claim for Social Security disability benefits.  The medical records utilized in the award of Social Security disability benefits should likewise be requested.  Once obtained, all such information and records should be made a part of the Veteran's claims folder.  Should such records prove unavailable, the AOJ should specifically so state and the claims folder should contain documentation of the attempts made to obtain those records.

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to May 2014, the date of the most recent evidence of record, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

3.  The Veteran should then be afforded an additional VA examination for the residuals of prostate cancer with erectile dysfunction.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the aforementioned examination, the examiner is to provide a detailed review of the Veteran's pertinent history and current complaints, as well as the nature and extent of the service-connected residuals of prostate cancer with erectile dysfunction.

To the extent any opinion is offered, a complete rationale must be provided for that opinion, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiner must specify in his report that the Veteran's Virtual VA and Veterans Benefits Management System electronic records have been reviewed.

4.  The AOJ should then review the examination report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

5.  The AOJ should then readjudicate the Veteran's claim for an increased rating for the service-connected residuals of prostate cancer with erectile dysfunction, initially evaluated as 20 percent disabling prior to December 15, 2011, and as 40 percent disabling thereafter, as well as his claim for special monthly compensation at the statutory housebound rate.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in November 2012.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



